Title: Robley Dunglison to James Madison, 14 May 1833
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir, 
                            
                            
                                
                                    University of Virginia,
                                
                                May 14. 1833
                            
                        
                        "Professor Davis begs of me to express to you officially his desire to occupy my Pavilion & grounds
                            when I leave the University.
                        May I beg of you to let his desire be placed before the Visitors at such time as you may think proper. It
                            will be to my Interest, that he should take possession of it, but this ought not perhaps to be regarded."
                        I have not heard for some time of your state of health: but I trust the old Proverb of ’no news is good news’
                            is applicable. My desire has been great to pay you a visit, & I still hope to do so soon:
                        Mrs Dunglison is at present somewhat indisposed. Had she been well I should have run on to Baltimore,
                            & visited Montpellier, either going or coming.
                        She desires me to present her in the kindest & most respectful terms to Mrs. Madison &
                            yourself. Believe me, dear Sir, with the most profound respect & esteem,
                        
                            
                                Robley Dunglison
                            
                        
                    